DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1, 2, 5, 8, 9, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,12,14-20 of U.S. Patent No. 11201190 (Yang). Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Regarding Claim 1, Claim 14, 15 of US Patent No. 11201190 (Yang) teaches a memory circuit, comprising: a control device disposed within a substrate; a first resistive random access memory (RRAM) element disposed within a dielectric structure over the substrate and electrically coupled between a first terminal of the control device and a first bit-line; a second RRAM element disposed within the dielectric structure and electrically coupled between the first terminal of the control device and a second bit-line; a conductive element disposed vertically between the first RRAM element and the substrate, wherein the conductive element has an upper surface laterally extending between the first RRAM element and the second RRAM element; and an interconnect via laterally separated from the first RRAM element and the second RRAM element by the dielectric structure, wherein the interconnect via vertically extends from above the upper surface of the conductive element to below the upper surface; further comprising: a sensing element operably coupled to the first bit-line and to the second bit-line, wherein the sensing element is configured to read a single data state from the first bit-line and the second bit-line while being operably coupled to both the first bit-line and the second bit-line; and a bit-line decoder coupled to the first bit-line and the second bit-line.

Regarding Claim 2, Claim 14, 15, 17, 18 of US Patent No. 11201190 (Yang) teaches a wherein the bit-line decoder is configured to concurrently apply a same bias voltage to the first bit-line and to the second bit-line during a read operation that reads data from the first RRAM elemen; wherein the control device comprises a transistor device having a source terminal coupled to a source-line, a gate terminal coupled to a word-line, and a drain terminal coupled to the first RRAM element and the second RRAM element; wherein during a read operation: a source-line decoder is configured to apply a first bias voltage to the source-line; a word-line decoder is configured to apply a second bias voltage to the word-line; and the bit-line decoder is configured to apply a third bias voltage to the first bit-line and the second bit-line, the third bias voltage smaller than the first bias voltage and the second bias voltage.




Regarding Claim 5, Claim 14, 15, 16 of US Patent No. 11201190 (Yang) teaches wherein the bit-line decoder is configured to concurrently apply a same bias voltage to the first bit-line and to the second bit-line during a set operation.

Regarding Claim 8, Claim 10 of US Patent No. 11201190 (Yang) teaches a memory circuit, comprising: a first resistive random access memory (RRAM) element arranged within a dielectric structure over a substrate and having a first lower electrode; a second RRAM element arranged within the dielectric structure and having a second lower electrode, wherein the dielectric structure comprises an insulating layer laterally surrounding the first lower electrode and the second lower electrode, the first lower electrode and the second lower electrode continuously extending from directly between sidewalls of the insulating layer to above a top surface of the insulating layer; wherein the first lower electrode is coupled to the second lower electrode by a lower interconnect layer disposed within the dielectric structure at a location between the first lower electrode and the substrate; and wherein the first lower electrode has a lower surface facing an upper surface of the insulating layer.


Regarding Claim 9, Claim 10, 12 of US Patent No. 11201190 (Yang) teaches wherein a bottom surface of the first lower electrode has smaller width than a top surface of the first lower electrode


Regarding Claim 14, Claim 10 of US Patent No. 11201190 (Yang) teaches a memory circuit, comprising: a first resistive random access memory (RRAM) element arranged within a dielectric structure over a substrate and having a first lower electrode; a second RRAM element arranged within the dielectric structure and having a second lower electrode, wherein the dielectric structure comprises an insulating layer laterally surrounding the first lower electrode and the second lower electrode, the first lower electrode and the second lower electrode continuously extending from directly between sidewalls of the insulating layer to above a top surface of the insulating layer; wherein the first lower electrode is coupled to the second lower electrode by a lower interconnect layer disposed within the dielectric structure at a location between the first lower electrode and the substrate; and wherein the first lower electrode has a lower surface facing an upper surface of the insulating layer.


Regarding Claim 15, Claim 14 of US Patent No. 11201190 (Yang) teaches memory circuit, comprising: a control device disposed within a substrate; a first resistive random access memory (RRAM) element disposed within a dielectric structure over the substrate and electrically coupled between a first terminal of the control device and a first bit-line; a second RRAM element disposed within the dielectric structure and electrically coupled between the first terminal of the control device and a second bit-line; a conductive element disposed vertically between the first RRAM element and the substrate, wherein the conductive element has an upper surface laterally extending between the first RRAM element and the second RRAM element; and an interconnect via laterally separated from the first RRAM element and the second RRAM element by the dielectric structure, wherein the interconnect via vertically extends from above the upper surface of the conductive element to below the upper surface.

Regarding Claim 16, Claim 14 of US Patent No. 11201190 (Yang) teaches memory circuit, comprising: a control device disposed within a substrate; a first resistive random access memory (RRAM) element disposed within a dielectric structure over the substrate and electrically coupled between a first terminal of the control device and a first bit-line; a second RRAM element disposed within the dielectric structure and electrically coupled between the first terminal of the control device and a second bit-line; a conductive element disposed vertically between the first RRAM element and the substrate, wherein the conductive element has an upper surface laterally extending between the first RRAM element and the second RRAM element; and an interconnect via laterally separated from the first RRAM element and the second RRAM element by the dielectric structure, wherein the interconnect via vertically extends from above the upper surface of the conductive element to below the upper surface.

Regarding Claim 17, Claim 14, 20 of US Patent No. 11201190 (Yang) teaches memory circuit, comprising: a control device disposed within a substrate; a first resistive random access memory (RRAM) element disposed within a dielectric structure over the substrate and electrically coupled between a first terminal of the control device and a first bit-line; a second RRAM element disposed within the dielectric structure and electrically coupled between the first terminal of the control device and a second bit-line; a conductive element disposed vertically between the first RRAM element and the substrate, wherein the conductive element has an upper surface laterally extending between the first RRAM element and the second RRAM element; and an interconnect via laterally separated from the first RRAM element and the second RRAM element by the dielectric structure, wherein the interconnect via vertically extends from above the upper surface of the conductive element to below the upper surface; further comprising: an insulating layer laterally surrounding a part of the conductive element, wherein the conductive element has a lower surface that is over the insulating layer; and wherein a first data storage layer of the first RRAM element and a second data storage layer of the second RRAM element directly contact the upper surface of the conductive element.

Regarding Claim 18, Claim 14, 19 of US Patent No. 11201190 (Yang) teaches memory circuit, comprising: a control device disposed within a substrate; a first resistive random access memory (RRAM) element disposed within a dielectric structure over the substrate and electrically coupled between a first terminal of the control device and a first bit-line; a second RRAM element disposed within the dielectric structure and electrically coupled between the first terminal of the control device and a second bit-line; a conductive element disposed vertically between the first RRAM element and the substrate, wherein the conductive element has an upper surface laterally extending between the first RRAM element and the second RRAM element; and an interconnect via laterally separated from the first RRAM element and the second RRAM element by the dielectric structure, wherein the interconnect via vertically extends from above the upper surface of the conductive element to below the upper surface; wherein the first RRAM element is arranged within the dielectric structure and comprises a first lower electrode; and wherein the second RRAM element is arranged within the dielectric structure and comprises a second lower electrode, the dielectric structure comprising an insulating layer laterally surrounding the first lower electrode and the second lower electrode, the first lower electrode and the second lower electrode extending from a bottom surface of the insulating layer to over a top surface of the insulating layer.


Claims 10, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 of U.S. Patent No. 11201190, in view of Tu(USPGPUB DOCUMENT: 20140021584, hereinafter Tu).   


Regarding Claim 10, Claim 10, 12 of US Patent No. 11201190 (Yang) teaches the integrated chip of claim 9, wherein the first RRAM element comprises a dielectric material that directly contacts the top surface.

Claim 10, 12 of US Patent No. 11201190 (Yang) does not teach comprises a high-k dielectric material

 Tu discloses comprises a high-k dielectric material [0031]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Tu to replace the material of Claim 10, 12 of US Patent No. 11201190’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Regarding Claim 11, Claim 10, 12 of US Patent No. 11201190 (Yang) and Tu teaches wherein a bottom surface of the first lower electrode has smaller width than a top surface of the first lower electrode.


Claims 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. 11201190, in view of Sung(USPGPUB DOCUMENT: 20150295172, hereinafter Sung).   


Regarding Claim 19, Claim 14 of US Patent No. 11201190 (Yang) teaches the integrated chip of claim 15, 

Claim 14 of US Patent No. 11201190 (Yang) does not teach further comprising:
one or more first sidewall spacers arranged along opposing sides of the first RRAM element; and
one or more second sidewall spacers arranged along opposing sides of the second RRAM element.

Sung discloses in Fig 13 one or more first sidewall spacers (218 of Sung) arranged along opposing sides of the first RRAM element[0066];

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Claim 14 of US Patent No. 11201190 (Yang) in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].  In doing so, one or more second sidewall spacers(218 of Sung) arranged along opposing sides of the second RRAM element.


Regarding Claim 20, Claim 14 of US Patent No. 11201190 (Yang) and Sung teach the integrated chip of claim 19, wherein the one or more first sidewall spacers and the one or more second sidewall spacers(218 of Sung)  are completely confined over the conductive element(206/202)[0021, 0065 of Sung] .

Claims 3, 6, 7, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14, 15, 20 of U.S. Patent No. 11201190, in view of an alternative interpretation of Sung(USPGPUB DOCUMENT: 20150295172, hereinafter Sung).   

Regarding Claim 3, Claim 14, 15 of US Patent No. 11201190 (Yang) teaches the integrated chip of claim 1, 

Claim 14, 15 of US Patent No. 11201190 (Yang) does not  teach wherein the first RRAM element comprises a data storage structure disposed between a bottom electrode and a top electrode, the bottom electrode having a top surface that continuously extends past an outermost sidewall of the data storage structure.

Sung discloses in Fig 13 (rotated 180 degrees ) wherein the first RRAM element comprises a data storage structure(210)[0065 of Sung] disposed between a bottom electrode(118) and a top electrode(206), the bottom electrode having a top surface (top surface of 118) that continuously extends past an outermost sidewall of the data storage structure.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Claim 14, 15 of US Patent No. 11201190 (Yang) in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].


Regarding Claim 6, Claim 14, 20 of US Patent No. 11201190 (Yang) teaches further comprising: an insulating layer laterally surrounding a part of the conductive element, wherein the conductive element has a lower surface that is over the insulating layer; and wherein a first data storage layer of the first RRAM element and a second data storage layer of the second RRAM element directly contact the upper surface of the conductive element.

Claim 14, 20 of US Patent No. 11201190 (Yang) does not teach the bottom electrode having a top surface that is wider than the top electrode.

Sung discloses in Fig 13 (rotated 180 degrees )the bottom electrode(214) having a top surface that is wider than the top electrode (206).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Claim 7 of US Patent No. 11201190 (Yang) in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].

Regarding Claim 7, Claim 14, 20 of US Patent No. 11201190 (Yang) teaches
the integrated chip of claim 1, 

Claim 14, 20 of US Patent No. 11201190 (Yang) does not teach further comprising:
an upper dielectric layer arranged along sidewalls of the first RRAM element and the second RRAM element; and
an upper inter-level dielectric (ILD) layer laterally surrounding the upper dielectric layer.

Sung discloses in Fig 13 further comprising:
an upper dielectric layer (218) arranged along sidewalls of the first RRAM element; and
an upper inter-level dielectric (ILD) layer(220) laterally surrounding the upper dielectric layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Claim 7 of US Patent No. 11201190 (Yang) in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].  In doing so, an upper dielectric layer (218) arranged along sidewalls of the second RRAM element;

Regarding Claim 12, Claim 10 of US Patent No. 11201190 (Yang) teaches the integrated chip of claim 8, 

Claim 10 of US Patent No. 11201190 (Yang) does not teach further comprising:
an upper insulating structure arranged on the lower insulating structure and laterally surrounding the first RRAM element and the second RRAM element; and
an upper inter-level dielectric ILD) arranged on the upper insulating structure and laterally surrounding the upper insulating structure.

Sung discloses in Fig 13 further comprising:
an upper insulating structure (218) arranged on the lower insulating structure (204) and laterally surrounding the first RRAM element (1001/206) and
an upper inter-level dielectric ILD) (220)  arranged on the upper insulating structure and laterally surrounding the upper insulating structure.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sung to the teachings of Claim 7 of US Patent No. 11201190 (Yang) in order to reduce leakage currents within an RRAM cell, as taught by Sung [0014].  In doing so, an upper insulating structure (218) arranged on the lower insulating structure (204) and laterally surrounding the second RRAM element;

Regarding Claim 13, Claim 10 of US Patent No. 11201190 (Yang) and Sung teach the integrated chip of claim 12, wherein the upper insulating structure(218) continuously extends from directly over the first RRAM element to directly over the second RRAM element.


Claims 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15 of U.S. Patent No. 11201190 and Sung in view of Tu(USPGPUB DOCUMENT: 20140021584, hereinafter Tu).   

Regarding Claim 4, Claim 14, 15 of US Patent No. 11201190 (Yang) and Sung teach the integrated chip of claim 3, 

Claim 14, 15 of US Patent No. 11201190 (Yang) and Sung does not teach wherein the data storage structure comprises a high-k dielectric material.

Tu discloses comprises a high-k dielectric material [0031]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Tu to replace the material of Claim 14, 15 of US Patent No. 11201190’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819